PER CURIAM.
Bobby Ballard appeals a workers’ compensation order denying his claim for an increase in his average weekly wage and the corresponding compensation rate. We affirm in part, reverse in part, and remand for further proceedings.
Ballard first argues that the judge of compensation claims erred in applying section 440.02(24), Florida Statutes (Supp.1990), because it was held unconstitutional in Martinez v. Scanlan, 582 So.2d 1167 (Fla.1991). We disagree. The 1990 amendments to chapter 440 apply to accidents which occurred after the effective date of the amendments, July 1, 1990, and before the date the amendments were held unconstitutional, June 6, 1991. Garcia v. Carmar Structural, Inc., 629 So.2d 117 (Fla.1993).
Ballard also asserts that section 440.02(24), Florida Statutes (Supp.1990), is unconstitutional for the reasons that it violates due process and equal protection guarantees of the United States Constitution and the Florida Constitution and violates the Florida Constitution’s access to court’s provision. We reverse and remand for further proceedings in light of Vegas v. Globe Security, 627 So.2d 76 (Fla. 1st DCA 1993), and decline to reach the constitutional issues.
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
BOOTH, KAHN and MICKLE, JJ., concur.